DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2022 has been entered. Claims 15 and 22 are amended, claims 1- 14, 25 are cancelled. Claims 15- 24 are pending for examinations.
Response to Arguments
Applicant's arguments filed in the remarks on 6/28/2022 have been fully considered but they are not persuasive. On page 7 first ten lines applicant argues, “namely the cited portions of van den Heuvel state that “[t]his enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station.” (See van den Heuvel, Pg. 7, Lines 19-22, emphasis added). By contrast, Applicant’s independent claims 15, 22, and 23 recite a feature of adapting the manner _in which the value of the parameter P is determined”.
Examiner disagrees and respectfully submits that Liu states about a  device applies a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information; see states in Fig. 2  #S102 about the UE sends an uplink tracking signal to the network device based on the transmission configuration information; now refer to #S103 The network device determines timing advance TA adjustment information of the UE based on the uplink tracking signal. In this step, the network device measures the uplink tracking signal to obtain the TA adjustment information of the UE; see [0162- 0163]; now refer to #S104 [0165]The UE receives the TA adjustment information returned by the network device.  [0166] In this step, after detecting the TA adjustment information, the network device returns the TA adjustment information to the UE, and the UE receives the TA adjustment information returned by the network device. The TA adjustment information is used to adjust a moment at which an uplink signal is sent; further refer to Fig. 4  and [0189] A network device (the eNB in FIG. 4 and FIG. 5) calculates a TA amount based on the uplink signal, and sends TA adjustment information at a location [TAFi, TAOj] based on a requirement. The UE performs detection on a downlink channel at the location. If the TA adjustment information is detected, the UE updates an uplink sending moment based on the new TA adjustment information (the TA adjustment information includes a timing advance command); but silent about to state about applying a timing advance adaption algorithm for adapting determination of the parameters (P); however Tony states on page 7 lines 6- 25 about a timing advance command has been stored in timing advance circuitry 27 from the last occurrence of the mobile radio 11 requesting a channel. In the meantime, the mobile radio receiver 20 has been receiving signals from the base station 10, which may be signals specific to the group to which the mobile radio 11 is allocated or they may be control channel signals or other signals. These are received in circuitry 20 and are not necessarily demultiplexed by demultiplexer 22. Doppler shift measurement circuitry 26 measures the Doppler shift of the carrier received in receiver circuitry 20. This information tells the mobile radio 11 its speed and motion relative to base station 10. Timing advance circuitry 27 integrates this speed continuously. This enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station (i.e. based on speed timing advance value (here P) is being updated and if mobile is not moving hence relative distance remain same then value is not being updated (see page 8 lines 34- 37… relatively stationary, the existing timing advance value can be used for a longer period of time, thereby avoiding unnecessary exchanges on the control channel……). This way the manner in which the value of P is determined ). Thus, when the mobile radio 11 wishes to transmit, it immediately uses the updated value to transmit encoded speech in a time slot; further refer to lines 26- 35 regarding feedback loop discussion.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15- 16, 18- 19, 21- 24 are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2015/0334707 A1), hereafter Raja in view of Liu et al. (US Pub. No. 2019/0174447 A1) and in further view of Tony et al. (GB 2277232 B); see IDS filed on 2/18/2020 page 2 (#2).

	Regarding claim 15, Raja teaches device  for a cellular communications network, wherein said device comprises: a processor; a memory ; and a transceiver  and wherein the device (see Fig. 1 aircraft 115 as a device) is configurable to: 
	determine a parameter (P) which characterizes a relative velocity (v_rel) of said device  with respect to a base station of said cellular communications network  (see [0043] Due to the relatively fast changes in timing advance required for an aircraft transceiver, in some examples, an external source, such as a timing advance generator, may provide timing advance information for a UE. In some cases, the timing advance information (i.e. parameter) may include position, velocity, or acceleration of the UE or a vehicle associated with the UE (e.g., an aircraft 115). The timing advance generator may obtain timing advance information from an external entity, such as the navigation system of an aircraft. Such a timing advance generator may provide timing information that represents the delay between a given base station and the UE located in the aircraft, using the global positioning system (GPS) position of the aircraft and prior knowledge of the GPS position of base stations nearby that may be used for wireless communication…), 
	wherein said device  is configurable to receive from said base station timing information notifying the device which timing to apply to future uplink transmissions (ul) to said base station  (see [0043]..Additionally, the base station may also send updates to timing advance as defined in the LTE standard….), and 
	wherein said device  is configurable to modify said timing of said at least one uplink transmission (ul) from said device  to said base station  depending on said parameter (P) and on said timing information received from said base station (see [0043].. the timing advance may be determined by using information from a base station, an internal receiver time tracking loop, and the timing advance generator, or any combination thereof…; further see [0054];… For example, the UE may use the timing advance generator information in conjunction with TA adjustments received from a base station as defined in baseline LTE, which has a range of approximately +/-16 us…). But Raja is silent about wherein said device is configurable to apply a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information and also about applying a timing advance adaption algorithm for adapting a manner in which the parameter (P) is determined; however Liu states in Fig. 2  #S102 about the UE sends an uplink tracking signal to the network device based on the transmission configuration information; now refer to #S103 The network device determines timing advance TA adjustment information of the UE based on the uplink tracking signal. In this step, the network device measures the uplink tracking signal to obtain the TA adjustment information of the UE; see [0162- 0163]; now refer to #S104 [0165]The UE receives the TA adjustment information returned by the network device.  [0166] In this step, after detecting the TA adjustment information, the network device returns the TA adjustment information to the UE, and the UE receives the TA adjustment information returned by the network device. The TA adjustment information is used to adjust a moment at which an uplink signal is sent; further refer to Fig. 4  and [0189] A network device (the eNB in FIG. 4 and FIG. 5) calculates a TA amount based on the uplink signal, and sends TA adjustment information at a location [TAFi, TAOj] based on a requirement. The UE performs detection on a downlink channel at the location. If the TA adjustment information is detected, the UE updates an uplink sending moment based on the new TA adjustment information (the TA adjustment information includes a timing advance command). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Raja to make system more effective. Having a mechanism wherein said device applies a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information; more effective way resources can be managed/utilized for timing adjustment/synchronization in the communication system. But Raja is still silent about to state about applying a timing advance adaption algorithm for adapting a manner in which the parameters (P) is determined; however Tony states on page 7 lines 6- 25 about a timing advance command has been stored in timing advance circuitry 27 from the last occurrence of the mobile radio 11 requesting a channel. In the meantime, the mobile radio receiver 20 has been receiving signals from the base station 10, which may be signals specific to the group to which the mobile radio 11 is allocated or they may be control channel signals or other signals. These are received in circuitry 20 and are not necessarily demultiplexed by demultiplexer 22. Doppler shift measurement circuitry 26 measures the Doppler shift of the carrier received in receiver circuitry 20. This information tells the mobile radio 11 its speed and motion relative to base station 10. Timing advance circuitry 27 integrates this speed continuously. This enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station (i.e. based on speed timing advance value (here P) is being updated and if mobile is not moving hence relative distance remain same then value is not being updated (see page 8 lines 34- 37… relatively stationary, the existing timing advance value can be used for a longer period of time, thereby avoiding unnecessary exchanges on the control channel……). This way the manner in which the value of P is determined ). Thus, when the mobile radio 11 wishes to transmit, it immediately uses the updated value to transmit encoded speech in a time slot; further refer to lines 26- 35 regarding feedback loop discussion. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tony with the teachings of Raja in view of Liu to make system more effective. Having a mechanism wherein applying a timing advance adaption algorithm for adapting a manner in which the parameters (P) is determined; greater way more reliable calculation for relative speed can be carried out in the communication system.

	Regarding claim 16, Raja in view of Liu and Tony teaches as per claim 15, but Raja fails to state about wherein said device is configurable to receive downlink signals (dl) from said base station, to determine a Doppler shift of said downlink signals (dl) received from said base station, and to determine said parameter (P) depending on said Doppler shift; however Tony on page 7, lines 15- 25 teaches about Doppler shift measurement circuitry 26 measures the Doppler shift of the carrier received in receiver circuitry 20. This information tells the mobile radio 11 its speed and motion relative to base station 10. Timing advance circuitry 27 integrates this speed continuously. This enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station. 

	Regarding claim 18, Raja in view of Liu and Tony teaches as per claim 15, wherein said device is configurable to operate in accordance with at least one of the following standards: GSM, LTE, LTE-A, 5G; already discussed; Raja see [0043]…LTE standard.

	Regarding claim 19, Raja in view of Liu and Tony teaches as per claim 15, wherein said device is configurable to periodically determine said parameter (P); Raja see [0043]…Such a timing advance generator may provide the timing information periodically during the entire session between the UE and the base station, and the actual timing advance to be applied may be derived for each of the above-noted time instances…

	Regarding claim 21, Raja in view of Liu and Tony teaches as per claim 15, wherein said device is configurable to modify said parameter (P) depending on timing information received from said base station; already discussed above see [0043, 0054].

	Regarding claim 22, Raja teaches An aircraft comprising at least one device, wherein said device comprises: a processor; a memory; and a transceiver and wherein the device is configurable to (see Fig. 1 aircraft 115 as a device): 
	determine a parameter (P) which characterizes a relative velocity (v_rel) of said device with respect to a base station of said cellular communications network (see [0043] Due to the relatively fast changes in timing advance required for an aircraft transceiver, in some examples, an external source, such as a timing advance generator, may provide timing advance information for a UE. In some cases, the timing advance information (i.e. parameter) may include position, velocity, or acceleration of the UE or a vehicle associated with the UE (e.g., an aircraft 115). The timing advance generator may obtain timing advance information from an external entity, such as the navigation system of an aircraft. Such a timing advance generator may provide timing information that represents the delay between a given base station and the UE located in the aircraft, using the global positioning system (GPS) position of the aircraft and prior knowledge of the GPS position of base stations nearby that may be used for wireless communication…), and 
	wherein said device is configurable to receive from said base station timing information notifying the device which timing to apply to future uplink transmissions (ul) to said base station (see [0043]..Additionally, the base station may also send updates to timing advance as defined in the LTE standard….), and 
	wherein said device is configurable to modify said timing of said at least one uplink transmission (ul) from said device to said base station depending on said parameter (P) and on said timing information received from said base station (see [0043].. the timing advance may be determined by using information from a base station, an internal receiver time tracking loop, and the timing advance generator, or any combination thereof…; further see [0054];… For example, the UE may use the timing advance generator information in conjunction with TA adjustments received from a base station as defined in baseline LTE, which has a range of approximately +/-16 us…). But Raja is silent about wherein said device is configurable to apply a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information and also about applying a timing advance adaption algorithm for adapting a manner in which the parameter (P) is determined; however Liu states in Fig. 2  #S102 about the UE sends an uplink tracking signal to the network device based on the transmission configuration information; now refer to #S103 The network device determines timing advance TA adjustment information of the UE based on the uplink tracking signal. In this step, the network device measures the uplink tracking signal to obtain the TA adjustment information of the UE; see [0162- 0163]; now refer to #S104 [0165]The UE receives the TA adjustment information returned by the network device.  [0166] In this step, after detecting the TA adjustment information, the network device returns the TA adjustment information to the UE, and the UE receives the TA adjustment information returned by the network device. The TA adjustment information is used to adjust a moment at which an uplink signal is sent; further refer to Fig. 4  and [0189] A network device (the eNB in FIG. 4 and FIG. 5) calculates a TA amount based on the uplink signal, and sends TA adjustment information at a location [TAFi, TAOj] based on a requirement. The UE performs detection on a downlink channel at the location. If the TA adjustment information is detected, the UE updates an uplink sending moment based on the new TA adjustment information (the TA adjustment information includes a timing advance command). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Raja to make system more effective. Having a mechanism wherein said device applies a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information; more effective way resources can be managed/utilized for timing adjustment/synchronization in the communication system. But Raja is still silent about to state about applying a timing advance adaption algorithm for adapting a manner in which the parameter (P) is determined; however Tony states on page 7 lines 6- 25 about a timing advance command has been stored in timing advance circuitry 27 from the last occurrence of the mobile radio 11 requesting a channel. In the meantime, the mobile radio receiver 20 has been receiving signals from the base station 10, which may be signals specific to the group to which the mobile radio 11 is allocated or they may be control channel signals or other signals. These are received in circuitry 20 and are not necessarily demultiplexed by demultiplexer 22. Doppler shift measurement circuitry 26 measures the Doppler shift of the carrier received in receiver circuitry 20. This information tells the mobile radio 11 its speed and motion relative to base station 10. Timing advance circuitry 27 integrates this speed continuously. This enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station (i.e. based on speed timing advance value (here P) is being updated and if mobile is not moving hence relative distance remain same then value is not being updated (see page 8 lines 34- 37… relatively stationary, the existing timing advance value can be used for a longer period of time, thereby avoiding unnecessary exchanges on the control channel……). This way the manner in which the value of P is determined ). Thus, when the mobile radio 11 wishes to transmit, it immediately uses the updated value to transmit encoded speech in a time slot; further refer to lines 26- 35 regarding feedback loop discussion. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tony with the teachings of Raja in view of Liu to make system more effective. Having a mechanism wherein applying a timing advance adaption algorithm for adapting a manner in which the parameters (P) is determined; greater way more reliable calculation for relative speed can be carried out in the communication system.

	Regarding claim 23, Raja teaches device (see Fig. 1 aircraft 115 as a device)  a method of operating a device for a cellular communications network wherein said device includes at least a processor, a memory and a transceiver and wherein said device determines a parameter (P) which characterizes a relative velocity (v_rel) of said device  with respect to a base station of said cellular communications network  (see [0043] Due to the relatively fast changes in timing advance required for an aircraft transceiver, in some examples, an external source, such as a timing advance generator, may provide timing advance information for a UE. In some cases, the timing advance information (i.e. parameter) may include position, velocity, or acceleration of the UE or a vehicle associated with the UE (e.g., an aircraft 115). The timing advance generator may obtain timing advance information from an external entity, such as the navigation system of an aircraft. Such a timing advance generator may provide timing information that represents the delay between a given base station and the UE located in the aircraft, using the global positioning system (GPS) position of the aircraft and prior knowledge of the GPS position of base stations nearby that may be used for wireless communication…), 
	wherein said device receives from said base station timing information notifying the device which timing to apply to future uplink transmissions (ul) to said base station  (see [0043]..Additionally, the base station may also send updates to timing advance as defined in the LTE standard….), and 
	wherein said device modifies said timing of said at least one uplink transmission (ul) from said device  to said base station  depending on said parameter (P) and on said timing information received from said base station (see [0043].. the timing advance may be determined by using information from a base station, an internal receiver time tracking loop, and the timing advance generator, or any combination thereof…; further see [0054];… For example, the UE may use the timing advance generator information in conjunction with TA adjustments received from a base station as defined in baseline LTE, which has a range of approximately +/-16 us…). But Raja is silent about wherein said device is configurable to apply a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information and about applying a timing advance adaption algorithm for adapting a manner in which the parameter (P) is determined; however Liu states in Fig. 2  #S102 about the UE sends an uplink tracking signal to the network device based on the transmission configuration information; now refer to #S103 The network device determines timing advance TA adjustment information of the UE based on the uplink tracking signal. In this step, the network device measures the uplink tracking signal to obtain the TA adjustment information of the UE; see [0162- 0163]; now refer to #S104 [0165]The UE receives the TA adjustment information returned by the network device.  [0166] In this step, after detecting the TA adjustment information, the network device returns the TA adjustment information to the UE, and the UE receives the TA adjustment information returned by the network device. The TA adjustment information is used to adjust a moment at which an uplink signal is sent; further refer to Fig. 4  and [0189] A network device (the eNB in FIG. 4 and FIG. 5) calculates a TA amount based on the uplink signal, and sends TA adjustment information at a location [TAFi, TAOj] based on a requirement. The UE performs detection on a downlink channel at the location. If the TA adjustment information is detected, the UE updates an uplink sending moment based on the new TA adjustment information (the TA adjustment information includes a timing advance command). It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Raja to make system more effective. Having a mechanism wherein said device applies a timing advance adaptation algorithm with a feedback loop using the timing information received from said base station as feedback information; more effective way resources can be managed/utilized for timing adjustment/synchronization in the communication system. But Raja is still silent about to state about applying a timing advance adaption algorithm for adapting a manner in which the parameter (P) is determined; however Tony states on page 7 lines 6- 25 about a timing advance command has been stored in timing advance circuitry 27 from the last occurrence of the mobile radio 11 requesting a channel. In the meantime, the mobile radio receiver 20 has been receiving signals from the base station 10, which may be signals specific to the group to which the mobile radio 11 is allocated or they may be control channel signals or other signals. These are received in circuitry 20 and are not necessarily demultiplexed by demultiplexer 22. Doppler shift measurement circuitry 26 measures the Doppler shift of the carrier received in receiver circuitry 20. This information tells the mobile radio 11 its speed and motion relative to base station 10. Timing advance circuitry 27 integrates this speed continuously. This enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station (i.e. based on speed timing advance value (here P) is being updated and if mobile is not moving hence relative distance remain same then value is not being updated (see page 8 lines 34- 37… relatively stationary, the existing timing advance value can be used for a longer period of time, thereby avoiding unnecessary exchanges on the control channel……). This way the manner in which the value of P is determined ). Thus, when the mobile radio 11 wishes to transmit, it immediately uses the updated value to transmit encoded speech in a time slot; further refer to lines 26- 35 regarding feedback loop discussion. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Tony with the teachings of Raja in view of Liu to make system more effective. Having a mechanism wherein applying a timing advance adaption algorithm for adapting a manner in which the parameters (P) is determined; greater way more reliable calculation for relative speed can be carried out in the communication system.

	
	Regarding claim 24, Raja in view of Liu and Tony teaches as per claim 15, but Raja fails to state about wherein said device is configurable to receive downlink signals (dl) from said base station, to determine a Doppler shift of said downlink signals (dl) received from said base station, and to determine said parameter (P) depending on said Doppler shift; however Tony on page 7, lines 15- 25 teaches about Doppler shift measurement circuitry 26 measures the Doppler shift of the carrier received in receiver circuitry 20. This information tells the mobile radio 11 its speed and motion relative to base station 10. Timing advance circuitry 27 integrates this speed continuously. This enables timing advance circuitry 27 to monitor its relative distance from the base station 10 and to update the timing advance value stored from previous communication with the base station. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2015/0334707 A1), hereafter Raja in view of Liu et al. (US Pub. No. 2019/0174447 A1) and in further view of Tony et al. (GB 2277232 B); see IDS filed on 2/18/2020 page 2 (#2) in further view of Moffatt et al. (US Pub. No. 2016/0099769 A1).

	Regarding claim 17, Raja in view of Liu and Tony teaches as per claim 15, but Raja fails to state about wherein said device is configurable to autonomously determine said parameter (P); however Moffatt teaches in [0064] about …the aircraft 120 determining the autonomous timing advance based on an estimate of the propagation delay between the aircraft 120 and the base station 200. The aircraft 120 generates an access signal with the autonomous timing advance... It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Moffatt with the teachings of Raja in view of Liu and Tony to make system more effective. Having a mechanism wherein said device (10) is configurable to autonomously determine said parameter (P); more effective way resources can be managed/utilized for timing adjustment/synchronization in the communication system. 

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al. (US Pub. No. 2015/0334707 A1), hereafter Raja in view of Liu et al. (US Pub. No. 2019/0174447 A1) and in further view of Tony et al. (GB 2277232 B); see IDS filed on 2/18/2020 page 2 (#2) in further view of Moeglein et al. (US Pat. No. 8649755 B2), hereafter Mark.

	Regarding claim 20, Raja in view of Liu and Tony teaches as per claim 15, but fails to state about wherein said device comprises a local oscillator device with a frequency stability of about +- 0.05 ppm or better; however Mark teaches in col. 13 lines 24- 38 about tuning fork oscillator where better frequency stability is carried out. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Mark with the teachings of Raja in view of Liu and Tony to make system more standardized. Having a mechanism wherein said device (10) comprises a local oscillator device (18) with a frequency stability of about +- 0.05 ppm or better; more standardized approach can be carried out in the communication system for frequency stabilization.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468